12Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment that the real world model is based on the first device map information and the second and the at least one common device. 
The applicant has filed this amendment without an AFCP 2.0 pilot program request and has filed this under normal after final practice.
The amendment raises new issues that require further consideration. 
Applicant is advised to file an AFCP 2.0 pilot program request to have the amendment considered in full.
The amendment is not entered.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668